Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25, 26-27, 28, 32, 33-34, 35, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill (US 2006/0143647A1) in view of Gupta et al.(US 2019/0000384A1, hereinafter Gupta).
Regarding claim 21, Bill discloses: A system comprising: one or more processors; and one or more computer-readable media storing instructions (paragraph: 0014) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining a neutral mental state of a user (“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.” : paragraph: 0099); receiving a first signal from a sensor (camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood) ; receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the user mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content having a second parameter (reads on irems in playlist) different than the first parameter, and (iii) an nth item of media content (reads on items in the playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Regarding claim 28, Bill discloses: A method comprising: obtaining a neutral mental state of a user(“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.” : paragraph: 0099); receiving a first signal from a sensor (camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood); receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the  mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content (reads on items in playlist) having a second parameter different than the first parameter, and (iii) an nth item of media content (reads on items in playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Regarding claim 35, Bill discloses: One or more tangible, non-transitory computer-readable media storing instructions (paragraph: 0014) that, when executed by one or more processors of a system, cause the system to perform operations comprising: obtaining a neutral mental state of a user (“determining if the brow is unfurrowed to indicate a neutral mood, a content mood, or a mood of lesser intensity”: paragraph: 0005 and “For example, a furrowed brow for a first user may be associated with an upset mood while a similarly furrowed brow for a second user may be associated with a neutral or even pleased mood.”: paragraph: 0099); receiving a first signal from a sensor(camera; paragraph: 0038), the first signal being indicative of a current mental state of the user (initial mood); receiving a second signal corresponding to a desired mental state (mood destination), the desired mental state differing from the current mental state; based on the mental state of the user and the first and second signals, playing back media content including at least (i) a first item of media content (reads on items in playlist) having a first parameter corresponding to the current mental state, (ii) a second item of media content (reads on items in playlist) having a second parameter different than the first parameter, and (iii) an nth item of media content (reads on items in playlist) having an nth parameter corresponding to the desired emotional state, wherein the media content transitions from the first item toward the nth item; and receiving a third signal indicative of an updated mental state of the user (paragraphs: 0012-0015; paragraphs: 0076 and figs. 4-7; paragraphs: 0096-00104).
Bill differs from claimed invention in that he does not specifically disclose: obtaining, via calibration process, sensor data corresponding to a neutral mental state of a user; generating, based on the sensor data, corresponding to neutral mental state of the user, a user specific mental classification.
However, Gupta discloses:  obtaining, via calibration process, sensor data corresponding to a neutral mental state of a user; generating, based on the sensor data, corresponding to neutral mental state of the user, a user specific mental classification (paragraph 0065: “At step 264, one or more linear and/or nonlinear machine learning methods (e.g. such as logistic regression, neural networks, naïve Bayes, or hidden Markov models among others) is/are used to learn (i.e. determine) the relationship(s) 261 between the selected features 257 and user affect levels 253. The data model 109 can also incorporate information such as age, gender, prior mental states, and other considered as prior information. A “normalizing state” (e.g. calibration) of the user (for the particular class of affect in question) can be optionally recorded 262, where the bio-signals 44 in this state can be used to normalize the data 44 for that user in the future. This normalizing state can be measured 262 by subjecting the user to a “neutral” state (e.g. based on selected event stimuli level(s) considered as neutral or baseline administered to the user during collection 254,255 of the data 44) or by averaging the recorded state (of the collection 254,255 of the data 44) over a selected period of time (for example one day)”.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bill’s system to provide for the following: obtaining, via calibration process, sensor data corresponding to a neutral mental state of a user; generating, based on the sensor data, corresponding to neutral mental state of the user, a user specific mental classification as this arrangement would facilitate to derive user specific mental classification by calibration process as taught by Gupta (paragraph: 0040).
Regarding claims  26-27, 33-34, 39-40, Bill further teaches:  wherein the updated mental state of the user is closer to the desired mental state than the received first signal (fig. 2D; paragraph: 0060), wherein the second signal corresponds to an input provided by the user (paragraphs: 0098; 0100).

Bill differs from claims 25, 32 in that he does not specifically disclose: wherein the sensor device comprises a wearable device.
Gupta discloses: wherein the sensor device comprises a wearable device (fig. 1; paragraph: 26).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bill’s system to provide for the following: wherein the sensor device comprises a wearable device as this arrangement would provide well-known arrangement for sensing emotions and/or mental states of the user as taught by Gupta.
Claim(s) 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill in view of Gupta as applied to claims 21, 28, 35 above, and further in view of Eck et al. (US PAT: 8,977,374, hereinafter Eck).
The combination differs from claims 22, 29, 36 in that he does not specifically disclose: wherein the media content comprises generative music.
However, Eck discloses: wherein the media content comprises generative music (col. 6, line 60 – col. 7, line 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the media content comprises generative music as this arrangement would provide for blending music items to obtain interesting music as taught by Eck.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 25-29, 32-36, 39-40 have been considered but are moot because the new ground of rejection.
Terminal Disclaimer is still pending in this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651